Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 02/14/2020. Claims 1-17 are currently pending.
Priority
Current application, US Application No.16/639,175, filed 02/14/2020 is a national stage entry of PCT/US2018/046467, International Filing Date: 08/13/2018, which in turn claims Priority from Provisional Application 62545156, filed 08/14/2017.

Drawings
	The drawings are objected to because of the following issues: 
As per Figs. 1A-1B, 2A-2C and 5A-5B, black and white photographs, including photocopies of photographs, are not ordinarily permitted in utility and design patent applications. Photographs or photomicrograph printed on sensitized paper are acceptable as drawings, in lieu of India ink drawings, as are photographic images submitted via EFS-Web, to illustrate inventions which are incapable of being accurately or adequately depicted by India ink drawings, e.g., electrophoresis gels, blots, (e.g., immunological, western, Southern, and northern), autoradiographs, cell cultures (stained and unstained), histological tissue cross sections (stained and unstained), animals, plants, in vivo imaging, thin layer chromatography plates, crystalline structures, 
Black and white photographs submitted in lieu of ink drawings must comply with 37 CFR 1.84(b). There is no requirement for a petition or petition fee, and only one set of photographs is required. See 37 CFR 1.84(b)(1).
To be acceptable, such photographs must be of sufficient quality so that all details in the photographs are reproducible in the printed patent. If several photographs are used to make one sheet of drawings, the photographs must be contained on a single sheet.
See MPEP § 608.02(c) for information relating to the location of drawings in IFW applications.
As per Figs. 4A-4D, 6 and 8A-8D, some of the lines and legend symbols look blur and present difficulties to readers. It is recommended to use different distinct line shapes and clear legend symbol for clarity in black and white drawings. Although it is not required, Figs 3 and Figs. 7A-7B are also recommended to be replaced with a clean black and white drawings if possible because some of the blurry lines obscure the clarity of the drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure 

Specification
	The abstract of the disclosure is objected to because the sentence “Disclosed methods employ the selective rotation of ultrasonic transducers immersed in a liquid (water) adjacent to the sample under study” should be replaced with “Disclosed methods employ a selective rotation of ultrasonic transducers immersed in a liquid (water) adjacent to a material sample under study” or with an appropriate phrase.  Correction is required.  See MPEP § 608.01(b).

	The disclosure is objected to because of the following informalities: In par. 0007, the phrase “Th disclosed embodiments” should be replaced with “The disclosed embodiments”. In par. 0011, the phrase “an image that illustrates an embodiment of a system” should be replaced with “an image that shows necessary parts for constructing In par. 0012, the phrase “shows the parts of FIG. 1A assembled” should be replaced with “shows an assembled system using parts of Fig. 1A”. In par. 0018, the phrase “where (+) are 4 in OD core samples, and (x) 2x2x3 in rectangular samples” should be replaced “where (+) are spherical core sample whose outer diameter is 4 inches and (x) are rectangular samples whose dimension is 2x2x3 inches” or with an appropriate phrase. In par. 0047, reference [4] showing website link should provide the date of its reference and the contents should be submitted as part of IDS.
Appropriate correction is required.

Claim Objections
	Claims 1 and 10 are objected to because of the following informalities: 
As per claims 1 and 6, the limitation “submerging the transducer bracket/mount assembly, two or more transducers, and sample, in a liquid” should be replaced with “submerging the transducer bracket-mount assembly with two or more transducers mounted, and sample in a liquid” or with an appropriate phrase for clarity. 
	As per claim 1, the phrase “one the transducers to one of the transducers” in “send a square-wave pulse having a frequency corresponding to a resonant frequency of one the transducers to one of the transducers that is acting as an emitter” should be replaced with “one of the one or more transducers to one of the one or more transducers” or with an appropriate phrase for clarity.
	As per claim 6, the limitation “the water” in “accounting for attenuation due to the water” should be replaced with “the liquid” or with an appropriate phrase to avoid lack of 
	As per claim 11, the phrase “frequency of one the transducers to the one of the transducers such that the one of the transducers is acting as an emitter” should be replaced with “frequency of one of the one or more transducers to the one of the one or more transducers such that the one of the one or more transducers is acting as an emitter” for clarity.
	Appropriate correction is required.

Claim Interpretation – 35 USC 112(f)

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	The current application includes limitations in claim 11 that do not use the word “means,” but are nonetheless interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because of the following reasons:

	Claim 11 include limitation that use generic placeholders, “generator” in “a waveform generator” that is coupled with functional language, “send” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

	The physical structure of “a waveform generator” is interpreted as a circuit or hardware generating a square wave pulse with a specified frequency as commonly known in the art although no description can be found in the specification.

	If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson (US 20060084859 A1), hereinafter ‘Johnson’ in view of Chang (US 6012338 A), hereinafter ‘Chang’ and Antich (P. Antich and S. Mehta, “Ultrasound critical-angle reflectometry (UCR): a new modality for functional elastometric imaging”, Physics in Medicine & Biology, Volume 42, Number 9, 2 (1997) 1763–1777, PII: S0031-9155(97)76073-1), hereinafter ‘Antich’.
As per claim 1, Johnson discloses the claim as follows.
	A method of determining a compressional (P-wave) and shear (S-wave) velocity of elastic media comprising: (method … of the transmitting of an incident wave field into an object [0021], compressional and shear vertical polarized waves [0247], shear-wave and compression-wave velocities cs and cp [0278])

	align the two or more transducers with a sample adjacent to the two or more transducers; (transducer array [0031,0041-0042, 0044, Fig. 2], object scanned [abs, 0010], Since water tank 86 is suspended in spaced relation from movable carriage base 34, water tank 86 will remain stationary as movable carriage 34 is rotated. As hereinafter more fully described, rotation of the carriage 34 permits the transducer arrays 70 to scan the object 98 from every possible position around the object 98 [0358-0359])
	submerging the transducer bracket/mount assembly, two or more transducers, and sample, in a liquid; (liquid [0004, 0006, 0209], liquid phase, solid phase [0212-0213], water bath scanner [0091-0093, Fig. 34-35, 36A])

Although Johnson discloses the use of pulse signals (pulse echo mode [0030]), Johnson is silent regarding 
	send a square-wave pulse having a frequency corresponding to a resonant frequency of one the transducers to one of the transducers that is acting as an emitter and record resulting waveforms received at any of the two or more transducers that are 

Chang discloses 
	send a square-wave pulse having a frequency corresponding to a resonant frequency of one the transducers to one of the transducers that is acting as an emitter (control square pulse generating portion, frequency … resonant one of transducers [col 3 line 23-35, Fig. 1, 2A-2C]) and
	record resulting waveforms received at any of the two or more transducers that are not acting as the emitter, which are time referenced to the pulse sent to the transducer acting as the emitter (transducers transmitting and receiving an ultrasonic beam relative to each other to allow ultrasonic beam transmitting time to be measured to compute the flow velocity [abs], velocity measuring method using the ultrasonic transmitting time difference is well-known [col 1 line 29-34], time interval measuring portion … store it at the memory [col 4 line 5-9], implying received waveforms can be recorded if needed and would be obvious to a person having ordinary skill in the art would use oscilloscope to record the received waveform according to the test setup standard disclosed in ASTM reference in IDS. See Oscilloscope [Fig. 1])).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Johnson in view of Chang to send a square-wave pulse having a frequency corresponding to a resonant frequency of one the transducers to one of the transducers that is acting as an emitter and record 

However, the combined prior art is silent regarding 
	wherein a time of flight of a refracted P-wave and S-wave is measured using Snell's Law and consideration of an angle at which the transducer acting as an emitter must be rotated to induce a critically refracted wave with the highest energy.

Antich discloses wherein a time of flight of a refracted P-wave and S-wave is measured using Snell's Law (measure velocity from the time-of-flight of an ultra sound pulse [pg. 1764 line 8-12], two refracted ‘shear and pressure’ waves in the solid [pg. 1765 line 11-17], The velocity of the pressure wave in the solid is then determined using Snell’s law v = c / sin θ1, the velocity of sound in the liquid, is accurately and precisely known; thus the single measurement of an angle in the liquid is sufficient to obtain an absolute measurement of the velocity in the solid [pg. 1765 line 26-29]) and
	consideration of an angle at which the transducer acting as an emitter must be rotated to induce a critically refracted wave with the highest energy. (amplitude of the reflected wave, measured as a function of the angle (θ) between the incident wave and the normal, critical angles, maximum angle of incidence, maximum in the reflected amplitude [pg. 1765 line 19-20], transducer … mounted on arms that rotate [pg. 1768 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Antich to disclose a time of flight of a refracted P-wave and S-wave is measured using Snell's Law and consideration of an angle at which the transducer acting as an emitter must be rotated to induce a critically refracted wave with the highest energy for an accurate measurement of velocities of elastic media.

As per claim 11, Johnson discloses the claim as follows.
	A system for determining a compressional (P-wave) and shear (S-wave) velocity of elastic media comprising: (transmitting of an incident wave field into an object [0021], device, system [0030, 0032], compressional and shear vertical polarized waves [0247], shear-wave and compression-wave velocities cs and cp [0278])
	two or more transducers, wherein the two or more transducers are each held in place by a transducer bracket/mount assembly that aligns the two or more transducers with a sample adjacent to the two or more transducers, (array of transducer elements [0015], transducer array [0031,0041-0042, 0044, Fig. 2], transducer column [Fig. 36B], acoustic scanner [0037, Fig. 1], water bath scanner [0091-0093, Fig. 34-35, 36A], vertical drive motor 66 permits the circular ring of transducer arrays 70 to be vertically adjusted. Slide bracket 72 is mounted 
	wherein a transducer height and angle of incidence relative to the sample are adjustable using the transducer bracket/mount assembly; (vertically adjusted [0356], Since water tank 86 is suspended in spaced relation from movable carriage base 34, water tank 86 will remain stationary as movable carriage 34 is rotated. As hereinafter more fully described, rotation of the carriage 34 permits the transducer arrays 70 to scan the object 98 from every possible position around the object 98 [0358-0359])
	a liquid, wherein the transducer bracket/mount assembly, two or more transducers, and the sample, are submerged in the liquid, wherein the liquid acts as a couplant between the two or more transducers and the sample to transmit ultrasonic energy; (liquid [0004, 0006, 0209], liquid phase, solid phase [0212-0213], water bath scanner [0091-0093, Fig. 34-35, 36A], see further examples of couplants in Weidinger reference in IDS (acoustic couplant [pg. 8 line 3- line 6 from the bottom]).

Although Johnson discloses the use of pulse signals (pulse echo mode [0030]), Johnson is silent regarding 
	a waveform generator, wherein the waveform generator sends a square-wave pulse having a frequency corresponding to a resonant frequency of one the transducers to the one of the transducers such that the one of the transducers is acting as an emitter and


Chang discloses a waveform generator, wherein the waveform generator sends a square-wave pulse having a frequency corresponding to a resonant frequency of one the transducers to the one of the transducers such that the one of the transducers is acting as an emitter (pulse generating portions [col 2 line 23-24], control square pulse generating portion, frequency … resonant one of transducers [col 3 line 23-35, Fig. 1, 2A-2C], square pulse generating portion 5 [col 4 line 14-16, Fig. 1]) and
	records resulting waveforms received at any of the two or more transducers that are not acting as the emitter, wherein the resulting waveforms are time referenced to the pulse sent to the transducer acting as an emitter ((transducers transmitting and receiving an ultrasonic beam relative to each other to allow ultrasonic beam transmitting time to be measured to compute the flow velocity [abs], velocity measuring method using the ultrasonic transmitting time difference is well-known [col 1 line 29-34], time interval measuring portion … store it at the memory [col 4 line 5-9], implying received waveforms can be recorded if needed and would be obvious to a person having ordinary skill in the art would use oscilloscope to record the received waveform according to the test setup standard disclosed in ASTM reference in IDS. See Oscilloscope [Fig. 1]).



However, the combined prior art is silent regarding 
	wherein a time of flight of a refracted P-wave and S-wave is measured using Snell's Law and consideration of an angle at which the transducer acting as an emitter must be rotated to induce a critically refracted wave with the highest energy.

Antich discloses wherein a time of flight of a refracted P-wave and S-wave is measured using Snell's Law (measure velocity from the time-of-flight of an ultra sound pulse [pg. 1764 line 8-12], two refracted ‘shear and pressure’ waves in the solid [pg. 1765 line 11-17], The velocity of the pressure wave in the solid is then determined using Snell’s law v = c / sin θ1, the velocity of sound in the liquid, is accurately and precisely known; thus the single measurement of an angle in the liquid is sufficient to obtain an absolute measurement of the velocity in the solid [pg. 1765 line 26-29]) and
	consideration of an angle at which the transducer acting as an emitter must be rotated to induce a critically refracted wave with the highest energy. (amplitude of the 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Antich to disclose a time of flight of a refracted P-wave and S-wave is measured using Snell's Law and consideration of an angle at which the transducer acting as an emitter must be rotated to induce a critically refracted wave with the highest energy for an accurate measurement of velocities of elastic media.

As per claims 3 and 13, Johnson, Chang and Antich disclose claims 1 and 11 set forth above.
Johnson already discloses a use of water as the liquid (liquid [0004, 0006, 0209], liquid phase, solid phase [0212-0213], water bath scanner [0091-0093, Fig. 34036A]).


	Claims 2, 4, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Chang and Antich in view of Bellotti (US 20150309007 A1), hereinafter ‘Bellotti’.
As per claims 2 and 12, Johnson, Chang and Antich disclose claims 1 and 11 set forth above.
Johnson already discloses an array of transducers in claims 1 and 11 (transducer array [0031,0041-0042, 0044, Fig. 2]), but is silent regarding a use of three transducers.

Bellotti discloses a use of three transducers (three transducers [0087]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Bellotti to use three transducers for an accurate measurement of velocities of elastic media and it would also have been an obvious matter of design choice to use three transducers since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

As per claims 4 and 14, Johnson, Chang,  Antich and Bellotti disclose claims 1 and 11 set forth above.
The set forth combined prior art is silent regarding the frequency of the square-wave pulse is 500 kHz.

Bellotti discloses a use of 500 KHz clock frequency (500 KHz clock [0049]).

.

	Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Chang and Antich in view of Davison (J.A. Davidson and et al, “Estimates of Formation Sound Speed From Ultrasonic Reflections”, SPE Form Eval 10 (02): 72–78, 1995, Paper Number:SPE-24688-PA, https://doi.org/10.2118/24688-PA), hereinafter ‘Davison’.
As per claims 5 and 15, Johnson, Chang and Antich disclose claims 1 and 11 set forth above.
The set forth combined prior art is silent regarding the sample comprises a rock.

Davison discloses a use of rock as a sample (rock samples [summary], properties of rock [pg. 2 line 3-11]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Bellotti to use a rock as a sample as an extended application of the measurement of elastic media properties.

	Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Antich and Zhi (L. Zhi and et al, “Amplitude variation with angle inversion using the exact Zoeppritz equations — Theory and methodology”, Geophysics, Vol. 81, No. 2 (March-April 2016)), hereinafter ‘Zhi’.
As per claim 6, Johnson discloses the claim as follows.
 	A method of determining a compressional (P-wave) and shear (S-wave) velocity of elastic media comprising: (method … of the transmitting of an incident wave field into an object [0021], compressional and shear vertical polarized waves [0247], shear-wave and compression-wave velocities cs and cp [0278])
	placing two or more transducers in a transducer bracket/mount assembly; (array of transducer elements [0015], transducer array [0031,0041-0042, 0044, Fig. 2], transducer column [Fig. 36B], acoustic scanner [0037, Fig. 1], water bath scanner [0091-0093, Fig. 34-35, 36A], vertical drive motor 66 permits the circular ring of transducer arrays 70 to be vertically adjusted. Slide bracket 72 is mounted within the chamber 64 and serves to guide in a sliding manner, the ring of transducer arrays 70 when it is vertically adjusted [0356])
	align the two or more transducers with a sample adjacent to the two or more transducers; (transducer array [0031,0041-0042, 0044, Fig. 2], object scanned [abs, 0010], Since water tank 86 is suspended in spaced relation from movable carriage base 34, water tank 86 will remain stationary as movable carriage 34 is rotated. As hereinafter more fully described, rotation of the carriage 34 permits the transducer arrays 70 to scan the object 98 from every possible position around the object 98 [0358-0359])


Although Johnson recites incidence angle (source position ‘incident angle’, Φ [0131], number of source positions ‘angles’ [0144], rotation angle of the sample holder [0192]) of the source position, Johnson is silent regarding 
	with knowledge of separation distance between the two or more transducers and sample to transducer separation distance, calculate angles of incidence associated with transducer spacing increments and 
	dial in an appropriate angle at each transducer separation (offset) and measure P-wave reflection.

Antich discloses 
	with knowledge of separation distance between the two or more transducers and sample to transducer separation distance, calculate angles of incidence associated with transducer spacing increments (the distance between two transducers placed at opposite ends of the sample, the distance between a single transducer and the far surface of the sample, critical angle  [pg. 1764 line 8-16], analysed at a constant distance from the point at which reflection occurs over a range of incidence angles [pg. 1768 line 15-14 from the bottom])
and 


Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of Johnson in view of Antich to calculate angles of incidence associated with transducer spacing increments with knowledge of separation distance between the two or more transducers and sample to transducer separation distance and dial in an appropriate angle at each transducer separation (offset) and measure P-wave reflection for an accurate measurement of velocities of elastic media.

However, the combined prior art is silent regarding
	after accounting for attenuation due to the water and with knowledge of an initial amplitude of a wavelet, estimate a reflection coefficient using Zoeppritz equations and
	compare the amplitude results as a function of angle to theoretical models, which effectively estimates the sample P and S-wave velocities.


	after accounting for attenuation due to the water and with knowledge of an initial amplitude of a wavelet, estimate a reflection coefficient using Zoeppritz equations (by the Zoeppritz equations, reflection coefficient, transmission coefficient, equivalent to accounting attenuation [pg. N2 right col ‘Methodology’ line 1-end of page], seismic trace, source wavelet of dimension Lw, equivalent to initial amplitude of a wavelet [pg. N3 left col section ‘inversion using the exact Zoeppritz equations line 2 – pg. N4 right col line 17])  and
	compare the amplitude results as a function of angle to theoretical models, which effectively estimates the sample P and S-wave velocities ((Model parameters, listed in Table 1, represent a broad range of parameter contrasts and include some weak-contrast cases. For each case, we invert and obtain the P-wave velocity, S-wave velocity, Figure 3 illustrates the geological model and the synthetic gathers without noise. The range of incidence angles is from 0° to 44° with an increment of 2° [pg. N4 right col line ‘Synthetic example’ line 1 – pg. N6 right col line 8, Fig. 1 & 3], Analysis of critical angle [pg. N7 right col line 25 – pg. N9 right col end of page]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Zhi to estimate a reflection coefficient using Zoeppritz equations after accounting for attenuation due to the water and with knowledge of an initial amplitude of a wavelet and compare the amplitude results as a function of angle to theoretical 

As per claim 7, Johnson, Antich and Zhi disclose claim 6 set forth above.
Zhi further discloses comparing model parameters associated with angle to theoretical models comprises comparing the model parameters associated with angle to an Aki-Richards' approximation (well-known and widely used is the Aki-Richards approximation [pg. 2 left col line 1-2], model parameters, inversions based on the exact Zoeppritz equations and Aki-Richards approximations are performed [pg. N4 right col section ‘Synthetic examples’ line 9-16, Fig. 2], the increase in the offset or the incidence angle, the errors between the Zoeppritz equation and its approximations increase [pg. N7 right col section ‘Analysis of the critical angle’ line 1 – pg. N9 left col line 3, table 2]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Zhi to comparing the amplitude results as a function of angle to theoretical models including an Aki-Richards' approximation for a comparative analysis on measurement accuracies of elastic media properties.

As per claim 8, Johnson, Antich and Zhi disclose claim 6 set forth above.
Chang further discloses a use of two transducers (two transducers [abs, col 2 line 14]).



As per claim 9, Johnson, Antich and Zhi disclose claim 6 set forth above.
Johnson already discloses a use of water as the liquid (liquid [0004, 0006, 0209], liquid phase, solid phase [0212-0213], water bath scanner [0091-0093, Fig. 34036A]).

	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Antich and Zhi in view of Davison.
As per claim 10, Johnson, Antich and Zhi disclose claim 6 set forth above.
The set forth combined prior art is silent regarding the sample comprises a rock.

Davison discloses a use of rock as a sample (rock samples [summary], properties of rock [pg. 2 line 3-11]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in .

	Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson, Chang and Antich in view of Zhi.
As per claim 16, Johnson, Chang and Antich disclose claim 11 set forth above.
Antich further discloses 
	determining a separation distance between the two or more transducers and a sample to transducer separation distance; (the distance between two transducers placed at opposite ends of the sample, the distance between a single transducer and the far surface of the sample, critical angle  [pg. 1764 line 8-16]) and calculating angles of incidence associated with transducer spacing increments (analysed at a constant distance from the point at which reflection occurs over a range of incidence angles [pg. 1768 line 15-14 from the bottom]) and 
	dialing in an appropriate angle at each transducer separation (offset) and measure P-wave reflection (transducer … mounted on arms that rotate [pg. 1768 line 10-3 from the bottom], the distance between two transducers placed at opposite ends of the sample, the distance between a single transducer and the far surface of the sample, critical angle  [pg. 1764 line 8-16], analysed at a constant distance from the point at which reflection occurs over a range of incidence angles [pg. 1768 line 15-14 from the bottom], pressure and shear velocities are measured at each orientation step [pg. 1771 line 1-2]).



However, the combined prior art is silent regarding
	estimating a reflection coefficient using Zoeppritz equations, wherein the estimation accounts for attenuation due to the liquid and with knowledge of an initial amplitude of a wavelet and
	comparing the amplitude results as a function of angle to theoretical models, which effectively estimates the sample P and S-wave velocities.

Zhi discloses 
	estimating a reflection coefficient using Zoeppritz equations, wherein the estimation accounts for attenuation due to the liquid and with knowledge of an initial amplitude of a wavelet  (by the Zoeppritz equations, reflection coefficient, transmission coefficient, equivalent to accounting attenuation [pg. N2 right col ‘Methodology’ line 1-end of page], seismic trace, source wavelet of dimension Lw, equivalent to initial amplitude of a wavelet [pg. N3 left col section ‘inversion using the exact Zoeppritz equations line 2 – pg. N4 right col line 17])  and


Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Zhi to estimate a reflection coefficient using Zoeppritz equations by accounting for attenuation due to the water and with knowledge of an initial amplitude of a wavelet and compare the amplitude results as a function of angle to theoretical models, which effectively estimates the sample P and S-wave velocities for an accurate measurement of velocities of elastic media.

As per claim 17, Johnson, Chang, Antich and Zhi disclose claim 16 set forth above.
Zhi further discloses comparing model parameters associated with angle to theoretical models comprises comparing the model parameters associated with angle to an Aki-Richards' approximation (well-known and widely used is the Aki-Richards approximation [pg. 2 left col line 1-2], model parameters, inversions based on the exact Zoeppritz equations and Aki-Richards approximations are performed [pg. N4 right col section 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the teachings of the combined prior art in view of Zhi to comparing the amplitude results as a function of angle to theoretical models including an Aki-Richards' approximation for a comparative analysis on measurement accuracies of elastic media properties.

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Zeroug (US 20020112540 A1) discloses a method for estimating the time varying mechanical properties of a material ([abs]), by using a plurality of transmitters and receivers taking various incidence angles ([0053, 0055, Figs. 1-2]).
	RP40 (RP 40, Recommended Practices for Core Analysis, 2nd Edition 1998, API, 236 pages) discloses a full immersion of a measurement instrument into a liquid (apparatus, fully immersed without touching the side of the container [pg. 504 right col section ‘5.2.1.5 Apparatus’ line 1-10]).
	Mueller (US 20030192382 A1) discloses examinations of the internal structure of an object disposed substantially in a medium such as air ([abs]) and the non-destructive internal examination of a material ([0002])

	ATSM (ASTM D2845-08, Standard Test Method for Laboratory Determination of Pulse Velocities and Ultrasonic Elastic Constants of Rock (Withdrawn 2017), ASTM International) discloses standard test methodology for determination of ultrasonic properties of rock.

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to, whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/DOUGLAS KAY/Examiner, Art Unit 2865